Citation Nr: 0104729	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a previously denied claim for 
entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 notification of a 
determination by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for a right knee disability had 
not been received.  


FINDINGS OF FACT

1.  In August 1997, the RO confirmed a previous denial of 
service connection for a right knee disability.  The veteran 
did not initiate an appeal of the RO's August 1997 denial.  

2.  The September 1998 statement from a private physician 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and, by itself or with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
right knee disability.  


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1997 continued denial of 
service connection for a right knee disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  The additional evidence received since the RO's August 
1997 decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability have been met.  
38 U.S.C.A. §§ 1131, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue currently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
a previously denied claim of entitlement to service 
connection for a right knee disability.  By a December 1985 
rating action, the RO initially denied service connection for 
a right knee disability.  Service medical records 
demonstrated treatment for injuries sustained in a jeep 
accident in July 1982.  An examination conducted at that time 
showed an abrasion and contusion of the veteran's right knee, 
full range of motion of the joint, and tenderness along the 
medial aspect of the patella.  X-rays were negative.  A 
post-service March 1984 VA orthopedic examination did not 
diagnosis a right knee disability.  

A November 1985 administrative decision held that the 
veteran's back and right leg condition may be said to have 
been incurred in the line of duty.  In the following month, 
the RO determined that the evidence of record did not support 
a finding that the veteran had a right knee disability 
associated with his active military duty.  Also in December 
1985, the RO notified the veteran of the denial.  The veteran 
did not initiate an appeal of the RO's denial of his service 
connection claim.  Consequently, the RO's December 1985 
decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 19.117, 19.129, 19.192 (1985); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  

Subsequently, in January 1997, the veteran submitted a 
petition to reopen his claim for service connection for a 
right knee disability.  Additional evidence received pursuant 
to this petition included private medical records reflecting 
recent treatment for variously defined right knee conditions, 
such as a torn medial meniscus, chondrocalcinosis, 
osteoarthritis, and patellofemoral pain.  These records also 
included evidence regarding the veteran's February 1993 
surgery for removal of multiple (over 100) loose bodies from 
his right knee.  A pathology consultation report included a 
microscopic diagnosis of osteocartilaginous loose bodies and 
synovial fragments.  

By the August 1997 rating action, the RO determined that the 
additional documents received since the agency's December 
1985 decision simply reflected recent treatment for a right 
knee condition and did not provide competent evidence of an 
association between any diagnosed right knee disability and 
the veteran's active military duty.  Consequently, the RO 
denied the issue of whether new and material evidence had 
been received sufficient to reopen a previously denied claim 
for service connection for a right knee disability.  Also in 
August 1997, the RO notified the veteran of this denial.  The 
veteran did not initiate an appeal of the RO's August 1997 
determination.  The RO's August 1997 decision, therefore, 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512-513 (1992).  

In this regard, the Board notes that service connection may 
be granted for a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In addition, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Additional evidence received at the RO after the agency's 
August 1997 continued denial of service connection for a 
right knee disability includes a September 1998 medical 
statement in which a private physician explained that he has 
treated the veteran since March 1993 for various disorders, 
including in pertinent part chondrocalcinosis and 
osteoarthritis of the right knee.  In particular, the 
physician noted that he had reviewed copies of old medical 
records brought in by the veteran and that these documents 
reflected treatment in July 1982 for a contusion and an 
abrasion of the right knee.  The physician acknowledged that 
no further data was available regarding right knee treatment 
after this in-service right knee injury until 1993 when 
arthritis was found in the joint.  In addition, the physician 
expressed his opinion that the veteran's condition "has 
slowly continued deteriorating with . . . further damage to 
the knee that is irreversible and chronic in nature."  

The Board finds that the private physician's September 1998 
opinion provides evidence which bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of this service connection claim, and was not 
considered by the RO when the agency rendered its final 
denial in August 1997.  Specifically, the physician's 
conclusion that the veteran's right knee condition "has 
slowly continued [to] deteriorat[e] . . . and [is] chronic in 
nature" can be construed as relating his current right knee 
condition to the in-service injury to this joint.  Such 
evidence, if established, would serve to support the 
veteran's claim for service connection for a right knee 
disability.  See, e.g., 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  

The Board concludes, therefore, that the private physician's 
September 1998 statement constitutes new and material 
evidence under 38 C.F.R. § 3.156(a).  As a result of this 
finding of new and material evidence, the Board is required 
to reopen the previously denied claim for service connection 
for a right knee disability.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a right knee 
disability is reopened, and to this extent only the appeal is 
granted.  


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a right knee disability, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate the issue on a de novo 
basis.  In this regard, the Board notes that a significant 
change in the law occurred during the pendency of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Further review of the claims folder indicates that, by the 
August 1997 rating action, the RO also increased the 
evaluation for the veteran's service-connected low back 
disability (defined as post-traumatic lumbar paravertebral 
myositis with bilateral L4-S1 radiculopathies, an L4-L5 
bulging disc, and degenerative joint disease) from 10 percent 
to 20 percent, effective from January 15, 1997.  In addition, 
the RO denied service connection for pneumonia, bronchitis, 
and diabetes mellitus.  In a letter dated in the same month, 
the RO notified the veteran of the decision.  

In September 1997, the veteran stated that he was not 
satisfied with the increase in the disability rating for his 
service-connected low back disability.  Furthermore, he 
requested a re-evaluation of his pneumonia, bronchitis, and 
diabetes conditions.  The Board believes that this recent 
statement constitutes a valid notice of disagreement with the 
RO's assignment of a 20 percent disability rating for the 
veteran's service-connected low back disability as well as 
with the agency's denial of service connection for pneumonia, 
bronchitis, and diabetes mellitus.  

Significantly, the RO has not furnished the veteran with a 
statement of the case concerning these issues.  Where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  38 C.F.R. § 19.26 
(2000).  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
which have not been previously obtained 
and associated with the claims folder and 
which pertain to the veteran's right knee 
condition since his separation from 
service.  All such available, previously 
unobtained, pertinent medical records 
should be associated with the veteran's 
claims folder.  

2.  In addition, the veteran should be 
afforded a VA examination by an 
orthopedist to determine the nature, 
extent, and etiology of any right knee 
disability that he may have.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
note receipt and review of such material 
in the examination report.  All necessary 
tests should be conducted.  Following the 
examination and in conjunction with a 
review of the claims folder, the examiner 
should render an opinion as to whether any 
right knee disability found on examination 
is at least as likely as not related to 
the veteran's service.  If arthritis of 
the right knee is diagnosed, the examiner 
should also express an opinion as to 
whether it is at least as likely as not 
that this disorder was present within one 
year following the veteran's September 
1983 separation from service.  In 
addressing these questions, the examiner's 
attention is directed to the private 
physician's September 1998 statement which 
is included in the claims folder.  
Complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a right knee disability.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the issuance of the 
statement of the case and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

5.  With regard to the issues of 
entitlement to a disability rating greater 
than 20 percent for the service-connected 
post-traumatic lumbar paravertebral 
myositis with bilateral L4-S1 
radiculopathies, an L4-L5 bulging disc, 
and degenerative joint disease and 
entitlement to service connection for 
pneumonia, bronchitis, and diabetes 
mellitus, the RO should undertake any 
additional development deemed necessary.  
If the claims remain denied and the 
veteran has not withdrawn his notice of 
disagreement, the RO should furnish the 
veteran and his representative with a 
statement of the case regarding these 
claims and inform them of the requirements 
necessary to perfect an appeal.  38 C.F.R. 
§ 19.26 (2000).  If and only if the 
veteran thereafter submits a timely 
substantive appeal on these issues, the RO 
should then prepare the claims for return 
to the Board for further appellate review.  
The RO is informed that these issues are 
not before the Board until timely 
perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 



